DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17539501, filed 12/01/2021 claims foreign priority to 2020-202604, filed 12/07/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 12/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US 2018/0220015) in view of Zhang (US 2020/0204693).
Regarding claim 1, Akuzawa discloses image forming apparatus (fig. 1 item 1, image processing apparatus) which stores settings for use in performing job processing (image processing 1 stores setting data for processing image data, [0032]-[0034]), the image forming apparatus (fig. 1 item 1, image processing apparatus) comprising: 
a display (fig. 1 item 120, display unit); 
a storage which stores a setting history related to settings of past job processing (setting history of job is stored in the HDD 103 or RAM 102, [0032]-[0034], [0037]-[0039]), and a collective setting in which settings related to job processing are registered collectively (job setting values for job execution are each registered together in advance, [0039]-[0044]); 
a setting controller which displays a setting history screen including the setting history on the display, displays on the display (CPU displays setting history screen as well as setting history, [0039]-[0044]), in response to selection of the setting history, a setting screen reflecting setting contents based on the selected setting history (CPU displays setting history screen as well as setting history, when user A logs on triggering system CPU to select his/ her setting history, [0039]-[0044]), and display a button to perform processing to application setting on the setting screen (display a button to perform processing to starting up each application displayed on the home screen in which each default setting value is set, [0040]-[0041]); and 
a controller which performs the processing to starting up application setting in response to an operation on the button (CPU performs processing to starting up each application displayed on the home screen in which each default setting value is set, when user selects button, [0040]-[0054]) 
Akuzawa does not specifically disclose concept of display a registration button to perform processing to register the collective setting on the setting screen; and 
a registration controller which performs the processing to register the collective setting in response to an operation on the registration button.
However, Zhang specifically teaches concept of display a registration button to perform processing to register the collective setting on the setting screen (fig. 14, display a registration button G620 to register all together the application setting on the setting screen, [0183]-[0187]); and 
a registration controller which performs the processing to register the collective setting in response to an operation on the registration button (register all together the application setting when user selects registration button G620, [0183]-[0187])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Akuzawa with concept of display a registration button to perform processing to register the collective setting on the setting screen; and a registration controller which performs the processing to register the collective setting in response to an operation on the registration button of Zhang  One of ordinary skill in the art would have been motivated to make this modification in order to improve processing of combined multiple scanning, printing and e-mail delivery functions, (Zhang, [0007])

Regarding claim 2, Akuzawa discloses image forming apparatus (fig. 1 item 1, image processing apparatus), wherein the setting controller displays, when the setting screen is not displayed by a transition from the setting history screen, the registration button if the setting contents are changed on the setting screen (display a button to perform processing to starting up each application displayed on the home screen in which each default setting value is set, when the button to perform processing to starting up application is not displayed, [0040]-[0041]).  
Akuzawa does not specifically disclose concept of setting controller displays, when the setting screen is not displayed by a transition from the setting history screen, the registration button if the setting contents are changed on the setting screen.
However, Zhang specifically teaches concept of setting controller displays, when the setting screen is not displayed by a transition from the setting history screen, the registration button if the setting contents are changed on the setting screen (fig. 14, display a registration button G620 to register all together the application setting on the setting screen, when registration button G620 to register all together application setting is not displayed if setting is changed, [0183]-[0187], [0395])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Akuzawa with concept of setting controller displays, when the setting screen is not displayed by a transition from the setting history screen, the registration button if the setting contents are changed on the setting screen of Zhang  One of ordinary skill in the art would have been motivated to make this modification in order to improve processing of combined multiple scanning, printing and e-mail delivery functions, (Zhang, [0007])

Regarding claim 3, Akuzawa discloses image forming apparatus (fig. 1 item 1, image processing apparatus), wherein the registration controller causes a registration name, which is a name 27Attorney Docket NO.:US86430registered in performing the processing to register the collective setting, to be a name indicating that the name is based on the setting history (user A is registered corresponds to the job setting values for job execution registered together in advance such that CPU displays setting history screen as well as setting history, when user A logs on triggering system CPU to select his/ her setting history, [0039]-[0044]).  

Regarding claim 4, Akuzawa discloses image forming apparatus (fig. 1 item 1, image processing apparatus), wherein the registration name includes character information based on the setting history, and time when job processing associated with the setting history has been executed (user A includes user A information based on setting history, and processing associated with the setting history has been executed, [0039]-[0055]).  

Regarding claim 5, Akuzawa discloses image forming apparatus (fig. 1 item 1, image processing apparatus), wherein the setting controller compares setting contents of the setting history read from the storage with setting contents of the collective setting, and when the two compared setting contents match, a registration name of the collective setting is indicated in the setting history displayed on the setting history screen (comparing setting information of the setting history read from the memory with setting information of the collective setting, and when the two compared setting information match, a registration name of the collective setting is indicated in the setting history displayed on the setting history screen, [0039]-[0055], [0097]-[0103], [0127]).  

Regarding claim 6, Akuzawa discloses method of controlling an image forming apparatus (fig. 1 item 1, image processing apparatus) comprising: 
a display (fig. 1 item 120, display unit); and 
a storage which stores a setting history related to settings of past job processing (setting history of job is stored in the HDD 103 or RAM 102, [0032]-[0034], [0037]-[0039]), and a collective setting in which settings related to job processing are registered collectively, the method comprising (job setting values for job execution are each registered together in advance, the method comprising [0039]-[0044]): 
setting controlling of displaying a setting history screen including the setting history on the display, displaying on the display (CPU displays setting history screen as well as setting history, [0039]-[0044]), in response to selection of the setting history, a setting screen reflecting setting contents based on the selected setting history (CPU displays setting history screen as well as setting history, when user A logs on triggering system CPU to select his/ her setting history, [0039]-[0044]), and displaying a button to perform processing to application setting on the setting screen (display a button to perform processing to starting up each application displayed on the home screen in which each default setting value is set, [0040]-[0041]); 28Attorney Docket NO.:US86430 and 
controlling of performing the processing to starting up application setting in response to an operation on the button (CPU performs processing to starting up each application displayed on the home screen in which each default setting value is set, when user selects button, [0040]-[0054])
Akuzawa does not specifically disclose concept of displaying a registration button to perform processing to register the collective setting on the setting screen; and 
registration controlling of performing the processing to register the collective setting in response to an operation on the registration button.
However, Zhang specifically teaches concept of displaying a registration button to perform processing to register the collective setting on the setting screen (fig. 14, display a registration button G620 to register all together the application setting on the setting screen, [0183]-[0187]); and 
registration controlling of performing the processing to register the collective setting in response to an operation on the registration button (register all together the application setting when user selects registration button G620, [0183]-[0187])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Akuzawa with concept of displaying a registration button to perform processing to register the collective setting on the setting screen; and registration controlling of performing the processing to register the collective setting in response to an operation on the registration button of Zhang  One of ordinary skill in the art would have been motivated to make this modification in order to improve processing of combined multiple scanning, printing and e-mail delivery functions, (Zhang, [0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677